         Case 1:18-cr-10384-RGS Document 14 Filed 03/13/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )     Crim. No. 18-cr-10384-RGS
               v.                                     )
                                                      )
ERIC CHIN,                                            )
                              Defendant.              )

                    GOVERNMENT=S SENTENCING MEMORANDUM

       The United States of America, by and through the undersigned Assistant U.S. Attorneys,

requests that on March 20, 2019 the Court sentence defendant Eric Chin (hereinafter, “defendant”

or “Chin”) to a three month term of imprisonment, a sentence that is three months below the low

end of the United States Sentencing Guidelines (“Guidelines”) as calculated by the United States

Probation Office.

                                              Facts

       A. Introduction

       In early 2017, the Massachusetts State Police (“MSP”) began an internal investigation of

several overtime programs within what was then known as Troop E.1 Troop E was primarily

responsible for enforcing criminal law and traffic regulations on Interstate-90, the Massachusetts

Turnpike (“I-90”), which spans the Massachusetts/New York border to the Boston Harbor.

       In early 2018, MSP announced that an internal audit had revealed over 40 troopers who

were suspected of failing to work some or all of the overtime shifts for which they had been paid.



1
 Troop E has since been disbanded and its members and responsibilities absorbed into other
MSP troops.

                                                1
           Case 1:18-cr-10384-RGS Document 14 Filed 03/13/19 Page 2 of 6



Soon after, the United States Department of Transportation and FBI began an investigation of the

suspected overtime abuse.

        As a result of that investigation, seven former troopers (including this defendant) and one

former lieutenant, were charged in this court with embezzling funds from an agency receiving

federal funding, in violation of 18 U.S.C. §666. As of this date, all eight have pleaded guilty to

the charges.

        B.       The Abuse of Troop E Overtime Programs

        In addition to salary for a regular 8-hour work shift, Troopers within Troop E were also

able to earn hourly overtime pay equivalent to 1.5 times their regular hourly pay rate for various

overtime assignments. Depending upon seniority, troopers were paid between approximately $60-

75 per hour, while Lieutenants could make $100 per hour, or more.

        One of these overtime programs was the “AIRE” (Accident and Injury Reduction Effort)

program. The objective of the AIRE program was to reduce accidents, crashes, and injuries on I-

90 through an enhanced presence of MSP Troopers patrolling I-90 and targeting vehicles traveling

at excessive speeds and to reduce aggressive driving behaviors.2

        Troopers were expected to issue a minimum of 8-10 citations for each AIRE shift. Any

failure to issue the required number of citations had to be explained to supervisors and command

staff. Repeated failures to meet this quota often resulted in a trooper being blocked from receiving

such overtime opportunities.




2
 These shifts were 4-hours long and organized by letter according to a specific shift: A-AIRE from 7:30 a.m. to
11:30 a.m.; B-AIRE from 11:00 a.m. to 3:00 p.m.; C-AIRE from 3:30 p.m. to 7:30 p.m.; and D-AIRE from 7:00
p.m. to 11:00 p.m.

                                                         2
          Case 1:18-cr-10384-RGS Document 14 Filed 03/13/19 Page 3 of 6



        Investigation has revealed that these troopers performing AIRE Overtime routinely and

regularly did not work the full four hours required. Troopers assigned to these shifts who chose

to abuse this overtime benefit would write the minimum number of tickets, and then simply go

home. In many instances, these troopers would obtain the minimum number of citations in an

hour, or less.

        In other circumstances, such as inclement weather, these troopers would forgo writing any

citations at all. In the event of such weather, policy required troopers working these overtime

shifts to continue to work, i.e., “re-deploy,” as directed by superiors. In practice, inclement

weather meant neither tickets, nor work, was required for troopers abusing the AIRE program.

Reminiscent of a grade school “snow day,” these troopers treated the AIRE overtime program as

if it were a paid holiday.

        C. The Defendant

            1. Employment

        Chin became a Massachusetts State Trooper in 2002 and was a member of the state police

until his suspension in April of 2017. Since approximately 2010, Chin has also operated a business

involved in the management of real estate. Since his separation from MSP, Chin has worked full

time on this business.

            2. Defendant’s Criminal Conduct

        In 2016, this Defendant’s total MSP compensation was $302,400, including approximately

$131,653 in overtime pay. This 2016 overtime included compensation for over 60 AIRE overtime

shifts, during which Chin earned approximately $75 per hour. On a regular basis, Chin did not




                                                3
          Case 1:18-cr-10384-RGS Document 14 Filed 03/13/19 Page 4 of 6



work the entire four hour shift, despite being paid for having done so. On at least one occasion,

Chin was paid for an overtime shift for which he did not show up at all.

       In order to be paid for overtime hours that were not worked, Chin made fraudulent and

false claims to MSP and created fraudulent and false paperwork throughout the duration of the

criminal scheme. These false representations and submissions included, but were not limited to:

(1) fraudulent traffic citations, including citations on which the dates of the events were changed

in order to be paid for hours that were not worked at all; (2) false “AIRE Activity Cards,” claiming

to have worked a complete four hour shift and claiming to have done work that was not done; and

(3) false payroll submissions claiming to have worked overtime hours that he did not. This conduct

continued throughout the duration on the year-long scheme.

       A comprehensive review of available records revealed that Chin was not present, and not

working, for approximately 95 hours of AIRE overtime. At a rate of $75 per hour, MSP paid Chin

approximately $7,125 from AIRE overtime hours that he did not work.

                                Advisory Sentencing Guidelines

       The parties’ positions with respect to the Sentencing Guidelines, which are set forth in

pages 2-3 of the plea agreement, are:

        (i)     in accordance with USSG §§ 2B1.1(a)(2), defendant’s base offense level is 6,
                because the offense of conviction has a statutory maximum term of imprisonment
                of less than 20 years;

        (ii)    in accordance with USSG §§ 2B1.1(b)(1)(B), defendant’s offense level is
                increased by two levels because the offense involved a loss in excess of $6,500 but
                less than $15,000;




                                                 4
            Case 1:18-cr-10384-RGS Document 14 Filed 03/13/19 Page 5 of 6



        (iii)   in accordance with USSG §§ 2B1.1(b)(10), defendant’s offense level is increased
                by two levels because the offense involved sophisticated means; 3

        (iv)    in accordance with USSG §§ 3B1.3, defendant’s offense level is increased by two
                levels because the offense involved the abuse of a position of trust;

        (v)     in accordance with USSG §3E1.1, the U.S. Attorney agrees to recommend that the
                Court reduce by two levels defendant’s adjusted offense level because of
                defendant’s prompt acceptance of personal responsibility for the offense
                conviction in this case.

       Accordingly, the total offense level is 10. Mr. Chin’s criminal history category is I, which

results in a GSR of 6 to 12 months’ imprisonment. Presentence Investigation Report (“PSR”) at

¶¶40, 86.




3
  The First Circuit and its sister circuits have stated that the illustrative list provided by the
Guidelines is by no means exhaustive and that “‘the [sophisticated means] enhancement properly
applies to conduct less sophisticated’ than the examples.” United States v. Foley, 783 F.3d 7, 25
(1st Cir. 2015) (citing approvingly to United States v. Jennings, 711 F.3d 1144, 1147 (9th Cir.
2013)). In Jennings, the court rejected the defendant’s narrow construction of sophisticated
means, in part, “because the enhancement ‘does not require a brilliant scheme, just one that
displays a greater level of planning or concealment than [the usual type of crime at issue.]’” Id.
(internal citation omitted).
        Moreover, the First Circuit has held that this enhancement is appropriate in cases
involving numerous, even repetitive, steps regardless of whether each step was sophisticated.
See, e.g., Foley, 783 F.3d at 25; see also United States v. Duell, 463 F. App'x 214, 215 (4th Cir.
2012)(finding enhancement applied when defendant used a legitimate account for illegitimate
purposes by creating false financial statements and forging signatures). In Duell, the defendant, a
financial secretary for a local church, transferred money between the church’s accounts for three
years and ultimately deposited it into his business account. 463 F. App'x at 215. He then
concealed the fraud simply by deleting the transactions from the report that he prepared for the
oversight committee. Id. The Fourth Circuit found this to qualify as sophisticated means because
“[the defendant] took deliberate steps to make his offense difficult to detect over a period of
years.” Id. at 216. In the instant case, Chin’s scheme qualifies for the sophisticated means
enhancement because Chin took multiple steps that were carefully orchestrated and effectively
designed with the principal purpose of concealing and sustaining this abusive and lucrative
scheme.

                                                 5
          Case 1:18-cr-10384-RGS Document 14 Filed 03/13/19 Page 6 of 6



                                             Argument

       Few crimes strike at the core of the justice system more than those involving law

enforcement officers who choose to break, rather than uphold, the law. Though at its heart a crime

motivated by simple greed, it is far more troubling than the run of the mill fraud cases in this court.

This crime, and the abusive culture it served to perpetuate, reflect a betrayal of the trust and power

granted to those who serve in law enforcement.

       Though the amounts involved in this crime are not large, the nature and circumstances of

the offense, the history and characteristics of the defendant, and the need for the sentence imposed

to reflect the seriousness of the conduct, dictate a sentence of three months incarceration, a one

year term of supervised release, and the payment of restitution to the MSP.

                                                               Respectfully submitted,

                                                               ANDREW E. LELLING
                                                               United States Attorney

                                                       By:     /s/ Mark Grady
                                                               MARK GRADY
                                                               DUSTIN CHAO
                                                               Assistant U.S. Attorneys

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                               /s/ Mark Grady
                                                               MARK GRADY
                                                               DUSTIN CHAO
                                                               Assistant U.S. Attorneys



Date: March 13, 2019


                                                  6
